Title: Thomas Jefferson to Hugh White, 25 April 1812
From: Jefferson, Thomas
To: White, Hugh


          
                   
                     Monticello 
                     Apr. 25. 12.
          
                
                
                
                
                  Th: Jefferson presents his compliments to the revd mr White, and his thanks for the pamphlet he has been so kind as to send him. the questions
			 this presents are certainly difficult, and mr White has done what alone can be done, he has presented ingenious views of them. Th:J. has long ago abandoned them as insoluble but 
                  by understandings limited as ours are, and believes it to be the case wherein, as some one has said before him, ignorance is the softest pillow on which we can lay our heads. he salutes mr White with esteem & respect.
        